Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                               
Status of the Application
2.	Claims 1, and 7 have been amended. Claims 1-20 are in pending status.
Response to Arguments
3.	Applicant’s arguments, see Pages 8-9, filed on 9/20/21, with respect to the rejection(s) of claim(s) 1-20 under Hazen have been fully considered and are persuasive.  However, upon further consideration, due to amendment to the claim a new ground(s) of rejection is made over Hazen (US PG Pub: 2012/0123583) in view of Maturana (Pub: 2015/0277399).
 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazen (US PG Pub: 2012/0123583) in view of Maturana (Pub: 2015/0277399).
6.	Regarding claim 1, Hazen teaches a method for generating closed-loop control parameters of a closed-loop control for a control system of a technical system, the method comprising: a) determining trend data of the closed-loop control (e.g., The method involves receiving data measured after at least a portion of the injection molding process. The data generally represents process parameters, operating parameters, or both of the injection molding  Conceptually, the approach described here adds a layer of multivariate control (e.g., automated control) above and beyond process monitoring. Thus, in addition to detecting and diagnosing potential issues in the process, the method, system, and controllers described here can implement corrective action (e.g., by modifying operating parameters of the process) substantially in real-time via a closed loop process, resulting in higher and more consistent quality, less culled or scrapped materials or final products, less downtime, and less opportunity for human error) (Para. [0010], also refer to Para. [0012]));
	b) checking the trend data continuously to determine whether at least one specific trigger criterion has been met (e.g., The method involves comparing the received data with a multivariate model that approximates the injection molding process to provide a result) (Para. [0012]);
	c) transmitting the trend data of the closed-loop control to a controller optimization module (e.g., The outputs 125 can be electrical, optical, magnetic, acoustic, or other signals capable of transmitting the data or being transmitted to or within the processor 105. The outputs 125 can include data representative of process parameters (also referred to as dependent variable data X.sub.D), operating parameters (also referred to as manipulated variable data X.sub.MV), or both) (Para. [0032])  [arranged in a server which is independent of the closed-loop control] in an event the specific trigger criterion is met (e.g., Upon the result of the comparison satisfying a condition, the method further involves determining one or more values for a set of operating parameters for the injection molding process) (Para. [0012]);
	d) generating revised closed-loop control parameters by the controller optimization module (e.g., and updating at least one operating parameter of the injection molding process 
	and e) transmitting the closed-loop control parameters generated by the controller optimization module to the control system (e.g., In some embodiments, updating involves communicating one or more of the determined values for the operating parameters to a machine, tool, mold, or apparatus of the injection molding process. Updating can also involve setting at least one operating parameter of a machine, tool, mold, or apparatus associated with the injection molding process) (Para. [0014]).
	Hazen does not specifically teach transmitting of trend data to a controller optimization module arranged in a server which is independent of the closed-loop control.
	Maturana teaches the transmitting of trend data to a controller optimization module arranged in a server which is independent of the closed-loop control (e.g., According to one or more embodiments, on-premise cloud agents 206 can collect data from industrial devices 208 and 210--or from other data sources, including but not limited to data historians, business-level systems, etc.--and send this data to cloud platform 202 for processing and storage. Cloud platform 202 can be any infrastructure that allows cloud services 212 (such as the cloud-based control loop tuning system described herein) to be accessed and utilized by cloud-capable devices. Cloud platform 202 can be a public cloud accessible via the Internet by devices having Internet connectivity and appropriate authorizations to utilize the services 212. In some scenarios, cloud platform 202 can be provided by a cloud provider as a platform-as-a-service (PaaS), and the services 212 can reside and execute on the cloud platform 202 as a cloud-based service. In some such configurations, access to the cloud platform 202 and the services 212 can be provided to customers as a subscription service by an owner of the services 212. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Hazen and Maturana before him/her, to modify the teachings of Hazen to include the transmitting data to a independent remote server teachings of Maturana with the motivation to provide a control loop tuning system that executes on a cloud platform, the cloud-based tuning functionality can be provided as a service that is globally accessible to different end users regardless of location (Maturana: Para. [0038]).
7.	Regarding claim 2, the combination of Hazen and Maturana teaches the method as claimed in claim 1, wherein Hazen further teaches at least one trigger criterion comprises at least one of (i) an overshooting and (ii) undershooting of at least one threshold value in the trend data (e.g. For example, the comparing of step 220 involves determining at least one of a predicted score value, a multivariate statistic, or both and the condition in step 230 is satisfied if the predicted score value, the multivariate statistic, or both exceeds one or more threshold functions, values, or levels. In some embodiments, the condition of step 230 comprises a trend in a multivariate analysis of the injection molding process) (exceeding the threshold value is interpreted as overshooting of threshold value in trend data) (Para. [0038]).
8.	Regarding claim 3, the combination of Hazen and Maturana teaches the method as claimed in claim 1, wherein Hazen further teaches at least one trigger criterion comprises a measured variable changes at a higher rate (e.g., includes higher frequency components). If the higher frequency components are of interest, the ADC 304 samples the variable at a higher rate (e.g., at least twice the frequency of the highest frequency component of interest)) (Para. [0047]).
9.	Regarding claim 4, as to claim 4, applicant is directed to the citation for claim 3 above. 
10.	Regarding claim 5, the combination of Hazen and Maturana teaches the method as claimed in claim 1, wherein Hazen further teaches at least one trigger criterion comprises a user input by an operator operating the control system (e.g., FIG. 4 is an exemplary user interface 400 for specifying constraints to be applied to optimize a controller objective function, e.g., of the type illustrated at step 316 of FIG. 3. The user interface 400 includes an area 404 identifying constraints on an objective function (not shown) to be optimized. The area 404 illustrates a T.sup.2 constraint 408, a DModX constraint 412, and an X.sub.MV constraint 416 (e.g., relating to operating parameters). Other constraints (not shown) can also be used depending on user or designer preference. The user interface 400 includes a second area 420 identifying a plurality of fields 424 for displaying values associated with the constraints 408, 412, 416, or with a plurality of penalties of the objective function. Each of the values of the plurality of fields 424 can be a default value or a value specified by a user (e.g., via the user interface 400)) (Para. [0060]).
11.	Regarding claim 6, the combination of Hazen and Maturana teaches the method as claimed in claim 1, wherein Hazen further teaches the closed-loop control of the control system and the controller optimization module are implemented on mutually independent separate computer infrastructures (e.g., Method steps can be performed by one or more programmable processors executing a computer program to perform functions of the technology by operating on input data and generating output. Method steps can also be performed by, and apparatus can be 
12.	Regarding claim 7, Claims 10 recites an operator station client of an operator station server of a control system of a technical system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 7. Hazen further disclose operator station server (e.g., The above described techniques can be implemented in a distributed computing system that includes a back-end component, e.g., as a data server, and/or a middleware component, e.g., an application server, and/or a front-end component, e.g., a client computer having a graphical user interface and/or a Web browser through which a user can interact with an example implementation, or any combination of such back-end, middleware, or front-end components) (Para. [0072]), a first application environment and a second application environment (e.g., Additionally, the components and modules may advantageously be implemented on many different platforms, including computers, computer servers, data communications infrastructure equipment such as application-enabled switches or routers, or telecommunications infrastructure equipment, such as public or private telephone switches or private branch exchanges ("PBX"). In any of these cases, implementation may be achieved either by writing applications that are native to the chosen platform, or by interfacing the platform to one or more external application engines) (Para. [0070]). 
13.	Regarding claim 8, the combination of Hazen and Maturana teaches the operator station client as claimed in claim 7, wherein Hazen further teaches the operator station client is further retrieving one or more constraints (step 324) if constraints are applied (e.g., from a memory 160 or via a user interface 110). The constraints can be user-specified, or the constraints can be default or threshold values. In some embodiments, when a particular type of data is not received, the constraints associated with that type of data are not used for optimization of the objective function. For example, if predicted dependent variable data are not received or used, constraints associated with predicted dependent variable data are disabled, unavailable, or not used, e.g., by the solver module 120) (Para. [0057]).
14.	Regarding claim 9, the combination of Hazen and Maturana teaches the operator station client as claimed in claim 7, wherein Hazen further teaches the operator station client stores the revised closed-loop control parameters received from the controller optimization module in a data archive of the operator station server (e.g., The system 100 also includes a memory 160. The memory 160 can be used for, for example, storing previously-generated multivariate models 150', and/or previously-generated prediction portions 155a', and/or previously-generated approximation portions 155b', and/or previously-generated results 165' from the comparison module for later use. Other information can also be stored in the memory 160, as will be appreciated) (previously generated result and other information is interpreted as revised closed loop control parameter) (Para. [0035]).  
15.	Regarding claim 10, as to claim 10, applicant is directed to the citation for claim 9 above. 
16.	Regarding claim 11-13, as to claim 11-13, applicant is directed to the citation for claim 2 above. 
	Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 4 above. 
18.	Regarding claim 15, as to claim 15, applicant is directed to the citation for claim 5 above. 
19.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 6 above. 
20.	Regarding claim 17, Claims 17 recites a control system for a technical system, the control system being configured to implement the method as claimed in claim 1. Therefore the rejection applied to claim 1 also applies to claim 17.
21.	Regarding claim 18, the combination of Hazen and Maturana teaches the control system as claimed in claim 17, wherein Hazen further teaches the technical system comprises a manufacturing or process plant (e.g., The concepts described herein involve a closed-loop process for controlling discrete manufacturing processes, e.g., injection molding, based on a multivariate model) (Para. [0009]).
22.	Regarding claim 19, the combination of Hazen and Maturana teaches the control system as claimed in claim 17, wherein Hazen further teaches the control system operates a technical system 2012 (e.g., Conceptually, the approach described here adds a layer of multivariate control (e.g., automated control) above and beyond process monitoring. Thus, in addition to detecting and diagnosing potential issues in the process, the method, system, and controllers described here can implement corrective action (e.g., by modifying operating parameters of the process) substantially in real-time via a closed loop process, resulting in higher and more consistent quality, less culled or scrapped materials or final products, less downtime, and less opportunity for human error) (Para. [0010]).
	Regarding claim 20, as to claim 20, applicant is directed to the citation for claim 6 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116